                    UNITED STATES DISTRICT COURT
            WESTERN DISTRICT OF TENNESSEE
                  EASTERN DIVISION


BRIAN GAULDIN,                             JUDGMENT IN A CIVIL CASE

      Petitioner,

vs.


RUSTY WASHBURN,                            CASE NO: 15-1249-STA-egb
      Respondent.



DECISION BY COURT. This action came to consideration before the
Court. The issues have been considered and a decision has been
rendered.

IT IS SO ORDERED AND ADJUDGED that in accordance with the Order
Directing Clerk To Modify Docket, Denying §2254 Amended Petition,
Denying Certificate of Appealability, and Denying Leave to Appeal
In Forma Pauperis entered on November 2, 2018, the Amended
Petition is DENIED.




                                           APPROVED:


s/ S. Thomas Anderson
CHIEF JUDGE UNITED STATES DISTRICT COURT
DATE: 11/2/2018                     THOMAS M. GOULD
                                    Clerk of Court

                                           s/Maurice B. BRYSON

                                    (By)    Deputy Clerk
